Jenks, J. :
.TheAppellant, arraigned for a grand larceny, was held and was committed to the sheriff of Kings county to answer to the grand ■ jury. The grand jury, by its foreman,-wrote on the papers: “ Sent to Court of - Special. Sessions by Grand Jury to be disposed of as petit larceny. December 7, 1906.” The papers further show: “Received Court-of Special Sessions, Second Division,Dec, 7,1906. *463Deceived at District Attorney’s Office, Brooklyn, 27. Y., Dec. 7, 1906.” The district attorney of Kings county on December 7, 1906, laid information accusing the relator of. the crime ,of petit larceny. The relator was brought up on habeas corpus issued on December 15, 1906, to the sheriff .of Kings county._ The return made by the warden of the Kings county jail on December 17, 1906," is that the relator was detained by virtue of a commitment dated December 14, 1906, made by the judges of the Special Sessions of Brooklyn, 27. Y. The defendant traversed the return stating that the relator was committed to the county jail in default of bail upon a charge of grand larceny, to await the action of ■ the grand jury of said county on or about 27ovember 12, 1906, that the grand jury failed to indict upon the charge but directed that the relator be tried before the Court of Special' Sessions of the city of 27ew York upon a charge of petit larceny without the consent of .the relator, thus depriving him of his right of trial by jury. The learned Special Term dismissed the writ and remanded the relator. I thin kt that the order must be affirmed.
The prosecution for petit larceny was begun by the information of the district attorney for which his. authority is section 742 of the Code of Criminal Procedure. - As petit larpeny is a misdemeanor (Penal Code, § 535), the Court of Special Sessions has jurisdiction. (Code Grim. Proc. § 64;-Greater 27. Y- Charter • [Laws of 1901, chap. 466], § 1409.) The provision of section. 1410 of the Greater 27ew York charter dispensing with a. jury trial" is not unconstitutional. (People v. Stein, 80 Ap)p. Div. 357, and authorities cited-) The traverse does not directly challenge the procedure on the petit larceny charge, which has only gone to a commitment.
The fact that the grand jury has failed to indict the defendant for grand larceny is not a- bar to prosecution for petit larceny. (People v. Stein, supra.) The legality of the detention under a commitment upon the information for petit larceny does- not depend upon the question as to what the rights of the defendant were . under a charge of grand larceny, ■ or upon the question whether the grand jury had' statutory authority to make the specific disposition of the case in question. Even if we assume that its province was either to indict or to dismiss the charge, its disposition was not any step in the procedure for a petit larceny which *464was initiated by the information laid by the .district attorney. Even if the grand jury had dismissed the charge, the district attorney had full authority to proceed a,s he has done.
Hirsohberg, P. J., Woodward, Eich and Miller, JJ., concurred.
■ Order affirmed.